Name: Commission Regulation (EEC) No 3608/88 of 18 November 1988 amending Regulation (EEC) No 3252/88 on import of cereals in grain form into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/38 Official Journal of the European Communities 19. 11 . 88 COMMISSION REGULATION (EEC) No 3608/88 of 18 November 1988 amending Regulation (EEC) No 3252/88 on import of cereals in grain form into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, Whereas the measures provided for in Article 257 of the Act of Accession may be adopted and applied until 31 December 1990 pursuant to Council Regulation (EEC) No 4007/87(0, Whereas Commission Regulation (EEC) No 3252/88 (2) replaces the arrangements applied by the Portuguese authorities pursuant to Article 320 of the Act of Accession ; whereas under those arrangements the Portuguese authorities had made provision, through the organization of separate invitations to tender, for the application in the Azores and in Madeira of a levy taking account of the standard of living in those regions and of the difficulties relating to their geographical remoteness and the situation of their ports ; whereas, in order to facilitate the economic and social development of those regions, which is necessary for the application of the provisions of the common organization of the markets, provisions should be laid down under the new arrangements enabling account to be taken of the special situation of those regions ; Whereas the abovementioned Regulation entered into force on 15 November 1988 in accordance with Article 7 thereof ; whereas, in view of the difficulties encountered by the Portuguese authorities in introducing implementing provisions, application of the Regulation should be supended until 1 January 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3252/88 is hereby amended as follows : 1 . The following Article 4a is inserted in Title III : 'Article 4a On import into the Azores or Madeira, the Portuguese authorities may reduce the levies provided for in this Regulation by a flat-rate amount not exceeding the additional transport and unloading costs resulting from the geographical remoteness and the situation of the ports in the said regions.' 2. The following paragraph is added to Article 7 : ' It shall apply from 1 January 1989.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 378, 31 . 12. 1987, p. 1 . O OJ No L 289, 22. 10 . 1988 , p . 37 .